Case 1:20-cr-00369-LDH Document 7 Filed 09/24/20 Page 1 of 6 PagelD #: 21

Wh.Uhm

F, #2018R02060

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

wee eee ee eee eee eee X
UNITED STATES OF AMERICA INDICTMENT
1:20-cr-00369(LDH)(RER)
- against - Cr. No.
(T. 18, U.S.C., §§ 981(a)(1)(C),
1028A(a)(1), 1028A(b), 1028A(c)(5),

KRIS TOPHER PEEBLES, 1349, 2 and 3551 et seq.; T. 21, U.S.C,
/———_™ § 853(p); T. 28, U.S.C., § 2461(c))
eT

Defendants.
wenn eee ee ee eee ee eee x
THE GRAND JURY CHARGES:

INTRODUCTION

At all times relevant to this Indictment, unless otherwise indicated:
I, The Defendants and Relevant Entities

l. The defendant KRISTOPHER PEEBLES was a resident of New York.

2.

We

4.

5. Geico Insurance Agency, Inc. (“Geico”) was an insurance company

with its principal place of business in Fredericksburg, Virginia.

 
Case 1:20-cr-00369-LDH Document 7 Filed 09/24/20 Page 2 of 6 PagelD #: 22

6. State Farm Mutual Automobile Insurance Company (“State Farm”) was
an insurance company headquartered in Bloomington, Illinois.

7. The Allstate Corporation (“Allstate”) was an insurance company
headquartered in Northfield Township, Illinois.

| 8. Progressive Corporation (“Progressive”) was an insurance company

headquartered in Mayfield Village, Ohio.
IL. The Fraudulent Scheme

9. Inor about and between June 2017 and April 2020, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants KRISTOPHER PEEBLES, iii
Po together with others, engaged in a scheme to defraud Geico,

State Farm, Allstate and Progressive (collectively, the “Insurance Providers”) by staging
automobile accidents and filing false accident reports and fraudulent insurance claims using
identifying information stolen from true customers of the Insurance Providers.

10. As part of the scheme, the defendants rented and caused others to rent

cars owned by rental car companies. The defendants then damaged and caused others to

damage the rented cars.

11. Asa further part of the scheme, the defendants reported and caused
others to report automobile accidents to employees of the Insurance Providers through
telephone and email communications using identifying information stolen from true
customers of the Insurance Providers. The reports falsely claimed that the true customers

caused or were otherwise involved in the automobile accidents. The defendants changed

 
Case 1:20-cr-00369-LDH Document 7 Filed 09/24/20 Page 3 of 6 PagelD #: 23

and caused others to change email addresses associated with accounts of the true customers
to ensure that the true customers were not informed of the claims.

12. Asa further part of the scheme, the defendants produced and caused
others to produce damaged rental vehicles to authorized inspection sites of the Insurance
Providers located in Kings, Nassau and Suffolk counties in New York, after which
employees of the Insurance Providers assessed the extent of the damage to the rental
vehicles. Based in part on the misrepresentations that the defendants made and caused
others to make regarding the involvement of the Insurance Providers’ true customers in
automobile accidents, the Insurance Providers issued payments via check and wire transfer to
the defendants and others intended to pay for repairs to the rental vehicles. The defendants
then abandoned or returned and caused others to abandon or return the rental vehicles.

13. The fraudulent scheme resulted in an actual loss amount of at least
$300,000 to the Insurance Providers. |

COUNT ONE
(Conspiracy to Commit Wire Fraud)

14. The allegations contained in paragraphs one through 13 are realleged
and incorporated as if fully set forth in this paragraph.
15. Inor about and between June 2017 and April 2020, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendants KRISTOPHER PEEBLES
EE 0 zether with others, did knowingly and intentionally conspire

to devise a scheme and artifice to defraud the Insurance Providers, and to obtain money and

property from the Insurance Providers by means of materially false and fraudulent pretenses,

 
Case 1:20-cr-00369-LDH Document 7 Filed 09/24/20 Page 4 of 6 PagelD #: 24

representations and promises, and for the purpose of executing such scheme and artifice, to.
transmit and cause to be transmitted, by means of wire communication in interstate and
foreign commerce, one or more writings, signs, signals, pictures and sounds, to wit: wire
transfers to bank accounts and email communications with the Insurance Providers, contrary
to Title 18, United States Code, Section 1343.

-(Title 18, United States Code, Sections 1349 and 3551 et seq.)

COUNT TWO
(Aggravated Identity Theft)

16. The allegations contained in paragraphs one through 13 are realleged
and incorporated as if fully set forth in this paragraph.

17. Inor about and between June 2017 and April 2020, both dates being
approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendant KRISTOPHER PEEBLES (iE together with others,
during and in relation to the crime charged in Count One, did knowingly and intentionally
transfer, possess and use, without lawful authority, one or more means of identification of
one or more other persons, knowing that the means of identification belonged to other
persons.

(Title 18, United States Code, Sections 1028A(a)(1), 1028A(b), 1028A(c)(5),
2 and 3551 et seq.)

CRIMINAL FORFEITURE ALLEGATION
AS TO COUNT ONE

18. The United States hereby gives notice to the defendants that, upon their
conviction of the offense charged in Count One, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United

 
Case 1:20-cr-00369-LDH Document 7 Filed 09/24/20 Page 5 of 6 PagelD #: 25

States Code, Section 2461(c), which require any person convicted of such offense to forfeit
any property, real or personal, constituting, or derived from, proceeds obtained directly or
indirectly as a result of such offense.
19. If any of the above-described forfeitable property, as a result of any act
or omission of the defendants:
(a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third party;
(c) has been placed beyond the jurisdiction of the court;
(d) has been substantially diminished in value; or
(e) has been commingled with other property which cannot be
divided without difficulty;
it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
to seek forfeiture of any other property of the defendants up to the value of the forfeitable
property described in this forfeiture allegation.
(Title 18, United States Code, Section 981(a)(1)(C); Title 21, United States

Code, Section 853(p); Title 28, United States Code, Section 2461(c))

A TRUE BILL

My Le uC

SETH D. DuCHARME
ACTING UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK

 
Case 1:20-cr-00369-LDH Document 7 Filed 09/24/20 Page 6 of 6 PagelD #: 26

PECI-PST (BTL) Mausony “SQ JUDISISsY “saussny *Y uvIILD

 

 

 

uosiadato sy

—

WEG and y

 

(©)19z §
“o's'n ‘87 “L‘S@ess § “o's'n ‘17 “bos [¢c¢ puez ‘GrE]
“(S)()V8ZOL “(Q)v8z0r “(D)vszor (OM D®)196 §§ “O's ‘8 1)

JNWALLOIGNI

“s]UBpUSJOq

  

‘SH 1dadd WAHAOLSROI

‘SA

VOINHNYV AO SHALV.LS GALINA FHL

NOISIAIC TWNIATIO
WUOA MAN /0 191517 NUALSVA
LYN00 LOTALSIC SHLVIS GCHLINA

‘ON

s3 “NOE
b€-Gdd Wao

090Z0U8 102 -#'A

 
